        CASE 0:17-cr-00284-MJD-HB Doc. 210 Filed 02/03/21 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

United States of America,

      Plaintiff,
v.                                                  MEMORANDUM OPINION
                                                          AND ORDER
                                                    Crim. No. 17-284 (01) (MJD)
Antonio Carlos De Godoy Buzaneli,

      Defendant.
___________________________________________________________________________________

       Kimberly A. Svendsen, Assistant United States Attorney, Counsel for
Plaintiff.

      Lousene M. Hoppe, Counsel for Defendant.
______________________________________________________________________

      This matter is before the Court on Defendant’s Motion for Compassionate

Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (Doc. No. 179)

I.     Background

      On April 19, 2018, Defendant pleaded guilty to one count of conspiracy to


commit mail fraud in violation of 18 U.S.C. § 1349. On April 9, 2019, the Court

sentenced Defendant to 240 months imprisonment, followed by a three year term

of supervised release.




                                          1
        CASE 0:17-cr-00284-MJD-HB Doc. 210 Filed 02/03/21 Page 2 of 6




      Defendant had been serving his sentence at Allenwood Low FCI but was

transferred to the Sherburne County Jail to appear at an evidentiary hearing on

October 28, 2020 related to his § 2255 petition. Defendant is scheduled to be

transferred back to Allenwood Low FCI, but as of the date of this Order, he is not

in BOP custody. His release date is December 2, 2034.


II.   Motion to Reduce Sentence

      Pursuant to 18 U.S.C. § 3582(c)(1)(A), the court may, upon a defendant’s

motion following exhaustion of administrative remedies or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier, “reduce the term of imprisonment (and may impose a term

of probation or supervised release with or without conditions that does not

exceed the unserved portion of the original term of imprisonment), after

considering the factors set forth in section 3553(a) to the extent that they are

applicable, if it finds that-- (i) extraordinary and compelling reasons warrant

such a reduction . . . and that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.”




                                          2
         CASE 0:17-cr-00284-MJD-HB Doc. 210 Filed 02/03/21 Page 3 of 6




       The applicable policy statement with respect to motions to reduce sentence

is set forth in U.S.S.G. Section 1B1.13. 1 Pursuant to this policy statement, when

deciding a motion for a sentence reduction under § 3582(c), the Court must

determine whether extraordinary and compelling reasons exist to warrant such

relief, whether the defendant is a danger to the safety of any other person or to

the community and whether a sentence reduction is consistent with the policy

statement. U.S.S.G. § 1B1.13.

       This guideline also defines “extraordinary and compelling reasons” due to

medical condition of the defendant as follows:


       (ii) The defendant is—

               (I) suffering from a serious physical or medical condition,

               (II) suffering from a serious functional or cognitive
               impairment, or

               (III) experiencing deteriorating physical or mental health
               because of the aging process,

1
 At this time, U.S.S.G. Policy Statement § 1B1.13 only refers to motions for release brought by
the BOP under 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission has not had the
opportunity to amend § 1B1.13 to include motions brought by a defendant since the enactment
of the First Step Act. Regardless, this Court as well as other courts in this District and elsewhere
have construed § 1B1.13 to apply to motions brought by a defendant under § 3582(c)(1)(A). See
e.g., United States v. Warren, 456 F. Supp.3d 1083, 1085-1086 (D. Minn. 2020) (finding that part
of § 1B1.13 that states “Upon motion of the Director of the Bureau of Prisons” was superseded
by the First Step Act, and applying factors set forth in § 1B1.13 to motions brought by a
defendant under § 3582 (c)(1)(A)).


                                                 3
        CASE 0:17-cr-00284-MJD-HB Doc. 210 Filed 02/03/21 Page 4 of 6




       that substantially diminishes the ability of the defendant to provide
       self-care within the environment of a correctional facility and from
       which he or she is not expected to recover.

U.S.S.G. § 1B1.13, cmt. 1(A).


III.   Discussion

       A.    Exhaustion Administrative Remedies


       Prior to being transferred to the Sherburne County Jail, Defendant

submitted a request to the Warden at Allenwood Low FCI for compassionate

release. (Doc. No. 203 at 118.) The Warden denied his request on July 22, 2020.

(Id. at 119.) Accordingly, the Court finds that Defendant has exhausted his

administrative remedies and the motion is properly before the Court.


       B.    Merits Determination


       Defendant argues he suffers from multiple co-morbidities that significantly

increases his risk of severe illness and death should he contract COVID-19. He is

59 years old and has been diagnosed with coronary heart disease (Doc. No. 73 at

¶ 71), type 2 diabetes, hypothyroidism, hypertension, hyperlipidemia and

obesity. (Doc. No. 203 at 6, 11, 17.) He takes numerous medications to treat these

health conditions and his medical records indicate his health conditions are well


                                         4
          CASE 0:17-cr-00284-MJD-HB Doc. 210 Filed 02/03/21 Page 5 of 6




controlled by medication, diet and exercise. (Id.) He nonetheless argues that he

cannot adequately protect himself against infection for COVID-19 while in a

prison or jail setting, as demonstrated by the reported infection rates at BOP

facilities.


       The Court acknowledges that Defendant presents risk factors identified by

the CDC as increasing his risk of severe injury or death if he were to contract

COVID-19, obesity and type 2 diabetes. The Court further acknowledges that the

BOP has in place protocols such as social distancing, hygienic and cleaning

protocols and quarantining and treatment of inmates with symptoms of COVID-

19 and those who come into contact with them. See

www.bop.gov/coronavirus/index.jsp.

       Even if the Court were to find that Defendant had demonstrated

extraordinary and compelling circumstances due to medical condition existed,

the Court nonetheless finds that a sentence reduction is not warranted, as it

would be contrary to the factors set forth in 18 U.S.C. § 3553(a). See United States

v. Rodd, 966 F.3d 740, 747-48 (8th Cir. 2020) (finding district court did not abuse

its discretion in finding the § 3553(a) factors weighed against sentence reduction




                                         5
        CASE 0:17-cr-00284-MJD-HB Doc. 210 Filed 02/03/21 Page 6 of 6




and denying motion for sentence reduction, even if defendant had demonstrated

extraordinary and compelling circumstances existed).


      Defendant admitted to his participation in a large-scale fraudulent scheme

in which he and his co-conspirators defrauded more than 500 victims of over

$100 million. (Doc. No. 55 (Plea Agreement at ¶ 2).) Given the nature and

circumstances of the offense of conviction, and the fact that Defendant has served

only three years of a twenty year sentence, a sentence reduction would not reflect

the seriousness of the offense of conviction, promote respect for the law or

provide a just punishment. A sentence reduction would further create

unwarranted sentencing disparities among defendants and would not afford

adequate deterrence for the offenses committed.


      Accordingly,


      IT IS HEREBY ORDERED that Defendant’s Motion to Modify his Sentence

(Doc No. 179) is DENIED.

Date: February 3, 2021
                                             s/Michael J. Davis
                                             Michael J. Davis
                                             United States District Court




                                         6
